Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ELECTION/RESTRICTION

Applicant’s election of group I, drawn to compounds of the formula I and simple compositions thereof and elected species:

    PNG
    media_image1.png
    146
    245
    media_image1.png
    Greyscale

 in the reply filed on 11/8/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 
The requirement is still deemed proper and is therefore made FINAL.
Claims 18-21, 23-26, and 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 1-17, 22, and 27 is contained herein.




Priority
This application is a continuation of International Application No. PCT/US2021/072858, which designated the United States, was filed on December 10, 2021, published in English, and claims the benefit of U.S. Provisional Application No. 63/123,894,
filed on December 10, 2020, and U.S. Provisional Application No. 63/166,621, filed on March 26, 2021. 



Information Disclosure Statement
The examiner has considered the references cited in the information disclosure statement filed of record. 

Claim Objections
Claims 1-17, 22, and 27 are objected to because of the following informality:
In claim 1, the embodiment “spiro-cyclic” should be simply written as “spirocyclic” to be consistent with the language in the specification. Thus, the claim and claims dependent on it are objected to. 
The preamble of claim 17 should have language such as “A compound selected from one of the group consisting of” or similar language thereof to make clear that the compounds may be chosen from any of the recited species listed therein. Thus, the claim and claims dependent on it are objected to. Correction is required. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 embraces characters such as “>” which is viewed in the art as “greater than symbol” (see below for example):

    PNG
    media_image2.png
    39
    184
    media_image2.png
    Greyscale
. The examiner is unclear how this character relates to the formula in iv. Does it simply indicate that variable A = N, A is greater than N (if so greater than what) or something else? Thus, the scope of the claim and claims dependent on it are indefinite. The examiner requests clarification but will assume for prior art purposes that the symbol means “=”. Correction is required. See In re Zletz, 13 USPQ2d 1320, 1322, “An essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous.”  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 12-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 does not further limit claim 1 with respect to R5 being selected from -Cl since claim 1 did not set forth this option originally. 
Claim 14 does not further limit claim 1 with respect to groups that may further substitute variable R2 such as heteroaryl:

    PNG
    media_image3.png
    115
    320
    media_image3.png
    Greyscale
. Claim 1 does not set forth this possibility for heteroaryl to be a substituent for this variable.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Conclusion
Claims 5-7 and 12-14 are rejected. Claims 1-4, 8-11, 15-17, 22, and 27 are objected to. The claims are objected and rejected for the reasons of record. However the claimed compounds of formula I appear to be neither anticipated nor rendered obvious over the art. There is no relevant art to be put forth by the examiner with respect to the latter. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624